Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 2, 2020.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 8-10, 13-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the term “several” which Oxford Languages defines as “more than two but not many.” It is unclear what the bounds of the term “several” are because is it an open-ended term, and is unclear where it ends. Although Figure 6 provides embodiments with “more than two”, the term several can encompass embodiments outside those contemplated by the inventor. The term “several” in Claim 8, line 16 is interpreted as three, support is found on Fig. 6. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10, 13-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image1.png
    346
    153
    media_image1.png
    Greyscale

For purposes of examination examiner will treat as only any “middle” row of glue nozzles have to be positioned between respective neighboring rows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8-10, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as unpatentable over Lingier (US 2011/0151115; Lingier) in view of Woods et al. (US 8,616,259; Woods) 
Lingier discloses an apparatus for applying variable glue images “adhesive patterns” [0019]; see also [0021-24], on a label for a container (1). [0019]. The adhesive is applied via controllable glue printer, 
The applicators can be controlled to dispense glue together, such as when the entire row dispenses at a time T3. [0032]. The different rows are individually activated at different times. Id. All rows can also be activated at the same time. [0034]. The nozzles are individually and groupwise controllable based on the disclosure. Lingier discloses cycling on and off to dispense dots onto the label in a linear pattern. [0027]. Lingier discloses that the adhesive pattern is determined based on the dimensions of the label See Figures 1-4. Lingier also discloses that the labels can be of various sizes and shapes. [0003]. 
The system comprises a conveying unit 46 which conveys the label to the gluing application area to the container by applying a vacuum on the label. [0026]. The glue is applied directly on the label. See Abs.; see also Figure 5A showing the label 44 having the drops (22) directly applied.

Lingier discloses the application of adhesive/glue with a controllable glue printer as shown above. Lingier does not disclose that the labels are controlled by a pilotable pallet with the glue application surface facing away from the pallet.
However, Woods discloses applying glue to labels for containers. col.1, ll.15-20. Woods discloses a plurality of pallets to transfer the labels. col.2, ll. 7-20. The labels are obtained from a transfer station by applying a vacuum to the pallet, col.4, ll. 23-31, the label continues to be retained by continuous application of the vacuum. Id. The pallet, is controllably pivotable, and rotates to allow the application of an activating fluid (19) over the label, on the side facing away from the pallet which activates the adhesive. col.4, ll. 32-45. The pallets comprise suction cups which are independently controlled. col.5, ll. 28-47. When the suction is no longer provided, it releases the label. Id. 

A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Woods discloses that the transport of the label is done by utilizing pallets with suction cups as noted above. Woods discloses several configurations of the suction cups. 

    PNG
    media_image2.png
    467
    599
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    701
    554
    media_image3.png
    Greyscale


Based on the disclosure, Woods discloses that the distribution density of the suction opening can vary.  Figs. 4A.  Fig 4A shows that the distribution density is no uniform with wide surface separating the suction cups. Woods alters the suction cups depending on the situation, including the size of the label. See col.11, ll. 13-42. 
The determination of optimum or workable ranges of the distribution of the suction openings to achieve desired label suction would have been characterized by routine experimentation. See MPEP 2144.05 IIB

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Lingier/Woods and optimize the distribution and location of the suction cups. Woods alters the distribution density depending on the situation and the type of label.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Lingier discloses he printer comprises several nozzles which are arranged in rows. Fig. 5C-5D. The nozzles can be staggered such that the middle row is positioned in a vertical direction between the glue nozzles of respective neighboring rows. 

    PNG
    media_image4.png
    431
    531
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    397
    489
    media_image5.png
    Greyscale


The court has held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the apparatus of Lingier and use of a one-piece construction instead of the modular approach of Lingier since the courts have held that one-piece construction is obvious engineering choice. 

Re Claim 13: Woods discloses the pallets comprise suction cups, which are independently controlled. col.5, ll. 28-47.


Re Claim 18: Woods discloses the pallets are pivotable about pivot axles allowing oscillatory movements along the support shaft (35A, 35B). See Fig. 2A. 

    PNG
    media_image6.png
    336
    144
    media_image6.png
    Greyscale

Re Claim 19: The suction can be provided by connecting to a remote vacuum pump. col.10, ll.63-67.  

Claim(s) 8-10, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as unpatentable over Lingier (US 2011/0151115; Lingier) in view of Woods et al. (US 8,616,259; Woods) and Krappweis (US 5,769,947; Krappweis). 
Lingier/Woods disclose the apparatus as shown above, but does not explicitly disclose the use of an integral single unit system.
However, Krappweis discloses a nozzle plate applicator for adhesive. The applicator applies adhesive to cardboard or paper. col.1, ll. 10-15. Note Lingier uses the same material for the labels. Lingier at [0005]. Krappweis utilizes a nozzle plate 20 with exit openings 29 from where the adhesive is dispensed. col.6, ll. 60-67. Fig. 12 and 10 disclose one embodiment comprising rows of nozzles 29, which are staggered. See also Fig. 13 enlarged view. 


    PNG
    media_image7.png
    413
    302
    media_image7.png
    Greyscale

Krappweis also discloses three consecutive rows with opening 29. Fig. 14. The distances and diameters of the exit openings are determined based on the application mediums, viscosity, stickiness and other qualities of the medium applied. col.10, ll. 18-23. 

    PNG
    media_image8.png
    421
    218
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    431
    177
    media_image9.png
    Greyscale

Krappweis discloses its system is able to have high accuracy in application, even at high speeds of application. col.2, ll. 20-25. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the apparatus of Lingier and use of a one-piece construction instead of the modular approach of Lingier since the courts have held that one-piece construction is obvious engineering choice. 
Additionally, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the apparatus of Lingier and utilize a single unit for the application of the adhesive. Krappweis discloses suitability of single unit systems comprising rows of nozzles that are staggered, similarly to Lingier, which are built as a single unit. The applicator of Krappweis is accurate and works at high speeds, which are advantages in the art.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lingier (Lingier) in view of Woods et al. (Woods), and further in view of Belanger (US 2016/0175878; Belanger)
Lingier/Woods teach the method as shown above. The combined references do not disclose that the glue is obtained from deformable reservoirs by deforming the reservoir.
However, Belanger in the field of adhesive disclose that an apparatus can be designed where a squeeze bottle is introduced into the apparatus. Fig. 1. The bottle is squeezed to allow the adhesive to be dispensed. [0012]. The bottle is relatively firm and returns to its original shape after deposition. Id. The system of Belanger allows the adhesive in a controlled manner. [0004]. The invention is usable in industrial settings. [0082]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Lingier and utilize a system of nozzles comprised from deformable squeeze bottles comprising the adhesive as taught by Belanger. This allows the use of commonly sold adhesive bottles, [0010], and has the advantage of controlled deposition.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lingier (Lingier) in view of Woods et al. (Woods), Krappweis (Krappweis), and further in view of Belanger (Belanger)
Lingier/Woods teach the method as shown above. The combined references do not disclose that the glue is obtained from deformable reservoirs by deforming the reservoir.
However, Belanger in the field of adhesive disclose that an apparatus can be designed where a squeeze bottle is introduced into the apparatus. Fig. 1. The bottle is squeezed to allow the adhesive to be dispensed. [0012]. The bottle is relatively firm and returns to its original shape after deposition. Id. The system of Belanger allows the adhesive in a controlled manner. [0004]. The invention is usable in industrial settings. [0082]. 


Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered and are persuasive in view of Amendment. A new rejection is presented to address the Amendment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712